Citation Nr: 1139913	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  10-04 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.  

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to an initial compensable evaluation for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and a witness



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1952 to January 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

The Veteran testified before the undersigned Veterans Law Judge at a hearing in May 2011.  Unfortunately, a transcript of the hearing is not available for association with the claims file.  In this regard, the Veteran was informed in July 2011 that portions of the audio recording from the hearing were not transcribable, and that a written transcript of the proceeding could not be produced.  He was informed that he could request a new hearing, per 38 C.F.R. § 20.717, but that if he did not respond to the July 2011 letter within 30 days, the Board would assume he did not want another hearing and would proceed accordingly.  As the Veteran did not respond to the July 2011 letter, the Board will now proceed based on the evidence currently of record.  See 38 C.F.R. § 20.717.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an initial compensable rating for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

The currently demonstrated right ear hearing loss disability and tinnitus are shown as likely as not to be due to acoustic trauma during the Veteran's period of active service, including combat service in the Korea Conflict.


CONCLUSIONS OF LAW

1.  Extending the benefit of the doubt to the Veteran, his right ear hearing loss disability is due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101 , 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304 (2011). 

2.  Extending the benefit of the doubt to the Veteran, his tinnitus is due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Here, the disposition is fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision in the matter has been accomplished.  




II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

In the case of a veteran who engaged in combat with the enemy during a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  

Also, certain chronic diseases listed under 38 C.F.R. § 3.309(a), including sensorineural hearing loss (SNHL), may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.  

The Board's duty is to assess the credibility and competency in determining the weight of the evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In the present case, the Board finds that the evidence is at least in a state of relative equipoise in showing that a current right ear hearing loss disability and tinnitus had their onset during the Veteran's active duty service, for the following reasons.  

The Veteran's available service treatment records (STRs) consist of a January 1954 service separation examination showing normal whispered voice testing (15/15).  Otherwise, the Veteran's STRs are unavailable and are presumed destroyed by a fire at the National Personnel Records Center (NPRC) in 1973.  

Under such circumstances, the Veteran is presumed competent to report about factual matters about which he had firsthand knowledge, including the events of his service.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

In this regard, the Veteran's DD 214 confirms that he was awarded the Combat Infantry Badge (CIB).  Furthermore, the Veteran wrote in numerous testimonial statements, including in December 2008, that he had had hearing loss and tinnitus beginning during combat in Korea.  

In light of this record, the Board finds that Veteran's active duty service is consistent with noise exposure during combat in the Korean Conflict.  38 U.S.C.A. § 1154(b).  

Furthermore, the Veteran credibly and competently wrote in his testimonial statements that he has had continuous hearing loss symptoms and tinnitus since his active duty service.  See 38 C.F.R. § 3.303(b); Dalton, 21 Vet. App. at 36; see also Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

Finally, the record contains several post-service audiological evaluations showing a diagnosis of hearing loss disability for VA purposes, as well as tinnitus.  

In particular, an outpatient audiological evaluation at VA in June 2000 reflects audiometry results consistent with hearing loss as defined under 38 C.F.R. § 3.385.

At the June 2000 evaluation, the Veteran reported tinnitus many years prior, but "none now."  (He explained in a May 2010 testimonial statement that the remark made in June 2000 was intended only to indicate that he was not experiencing ringing at the very moment of the examination- he did not always notice the tinnitus, but at night when there was no background noise the ringing bothered him.) 

Subsequent evaluations, including at VA in October 2004 and at a February 2009 VA examination, show audiometry results meeting the criteria of a hearing loss disability for VA purposes under C.F.R. § 3.385.  At the February 2009 VA examination, the Veteran also reported right-side tinnitus, which had become a hissing sound within the last ten years.  

With regard to the etiology of the disorders, the February 2009 VA examiner opined that tinnitus was as likely as not a symptom associated with hearing loss.  The VA examiner reiterated that the late-onset of intermittent tinnitus was related to the Veteran's SNHL and not noise exposure.  The VA examiner also opined that the etiology of the right ear hearing loss was not known, but was not consistent with noise exposure.  

In October 2010, the matter was referred for a second VA medical opinion.  The VA examiner reviewed the Veteran's claims file, including all private medical records, VA medical records, and the available STRs.  The VA examiner conceded the Veteran's history of noise exposure during combat in Korea.  The VA examiner also noted the results of the February 2009 VA examination and a February 2010 private ENT evaluation.  The VA examiner then opined that the pattern of hearing loss in the right ear is not consistent with noise exposure.  The VA examiner then commented that while some loss in this ear may be due to loud noise, it is not possible to say to what extent, based on the configuration of the loss.  The VA examiner also opined that the Veteran's tinnitus is not likely due to noise exposure.  

In summary, the record includes evidence of noise exposure during service, continuous post-service symptoms, and current diagnoses of tinnitus and right ear hearing loss disability for VA purposes.  Furthermore, the October 2010 VA examiner indicated that "some" hearing loss may be due to noise exposure.  Although somewhat equivocal, this statement, when viewed in the context of the entire record, to include the Veteran's report of continuous symptoms, is regarded as favorable evidence as to the question of hearing loss.  Moreover, in addition to this favorable nexus evidence, the record also demonstrates continuous hearing loss symptoms, per the Veteran's credible statements.  For example, in a December 2008 statement, he endorsed a history of gradual hearing loss since his time firing weapons on active duty.

Again, the examiners declined to link the tinnitus to service based on a misunderstanding of the Veteran's medical history.  They interpreted his statements as indicating only a ten-year onset of tinnitus, when in fact the Veteran has credibly related a history of ringing in his ears back to service, which apparently changed in nature to a hissing sound within the last ten years.  Thus, based as they were on an inaccurate understanding of the evidence, the opinions of the VA examiners as to the etiology of the Veteran's tinnitus lack probative weight.  As there is no other evidence addressing etiology, the deciding factor becomes continuity of symptoms.  Such long-standing symptons are established here by the Veteran's credible testimony.

For the above reasons, the Board finds that the evidence is at least in a state of relative equipoise in showing that right ear hearing loss and tinnitus were as likely as not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1154(b); 38 C.F.R. §§ 3.303, 3.385.  Accordingly, by extending the benefit of the doubt to the Veteran, service connection is warranted.  


ORDER

Service connection for right ear hearing loss is granted, subject to governing criteria applicable to the payment of monetary benefits. 

Service connection for tinnitus is granted, subject to governing criteria applicable to the payment of monetary benefits. 



REMAND

Upon review, the Board finds that further development is necessary on the claim of entitlement to a higher initial evaluation for left ear hearing loss.  

In particular, the evidence of record shows that the Veteran was referred by VA in December 2009 for evaluation by a private (non-VA) ear, nose, and throat (ENT) provider.  The medical records from the private ENTITLEMENT, conducted in February 2011, list the results of a left ear audiogram, but the audiogram results are not acceptable for VA rating purposes because the puretone thresholds and speech discrimination scores are not provided. 

"[W]hen a private examination report reasonably appears to contain information necessary to properly decide a claim but it is 'unclear' or 'not suitable for rating purposes,' and the information reasonably contained in the report otherwise cannot be obtained, VA has a duty to ask the private examiner to clarify the report."  This duty applies only where "the missing information is relevant, factual, and objective-that is, not a matter of opinion-and where the missing evidence bears greatly on the probative value of the private examination report."  VA should send a private examiner a letter explaining why and requesting further information or clarification on an unclear or insufficient examination report.  See 38 U.S.C. § 5103 (g).  Only if the private physician does not respond, may VA adjudicate the claim and weigh the evidence of record.  See Savage v. Shinseki, 24 Vet. App. 124 (2010).

Here, the Board finds that the private ENT records reasonably appear to contain information necessary to properly decide the claim, but the audiogram results, which are relevant, factual, and objective information, have not been obtained. Accordingly, upon remand, the RO must send a request to the private ENT for this information.  

Moreover, the Board above grants service connection for right ear hearing loss.  The assignment of an initial rating for the right ear hearing loss bears on the issue of entitlement to an initial compensable rating for left ear hearing loss.  As such, the claims are inextricably intertwined and must be considered together.  A decision by the Board on the Veteran's left ear hearing loss claim would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The RO should send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to the remanded claim.

2.  After the Veteran has signed any necessary releases, the RO should make as many attempts as necessary to obtain all pertinent records identified by the Veteran, if not already associated with the claims file.  The RO should also obtain all of the Veteran's outstanding VA treatment records.  

All records obtained must be associated with the claims file.  Further, all attempts to procure any identified records must be documented in the claims file and, if any records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of any unsuccessful efforts in order to allow him the opportunity to obtain and submit those records for VA review.

3.  After completing the above requested development, the RO should send a letter to the private ear, nose, and throat (ENT) specialist, Rhode Island Ear, Nose, and Throat Physicians, as reflected in the claims file, with a request for all audiogram testing results, including the puretone thresholds.  The letter should also request speech discrimination test results, with a clarification as to whether the results reflect a controlled speech discrimination test (Maryland CNC).  

4.  Thereafter, the RO should arrange for the Veteran to undergo an appropriate VA audiologic examination to determine the nature and severity of his service-connected hearing loss disability.  The entire claims file, including a copy of this remand, must be made available to the examiner for review.  

Accordingly, the examiner should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies, to specifically include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Then, based on the examination results and record review, the examiner is asked to provide an assessment of the current nature and severity of the Veteran's hearing loss disability.

In making this determination, the VA examiner is asked to fully describe the functional effects caused by the hearing loss disability, including the Veteran's subjective complaints.  

The examiner is asked to prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the VA and private medical records and the Veteran's own lay assertions.  

5. After completing all requested action, plus any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claim in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and affords them the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


